UNITED STATES DISTRICT COURT - L E D
EASTERN DISTRICT OF TENNESSEE

AT KNOXVILLE 1019 AUG -b P } 33
UNITED STATES OF AMERICA, ) iN FERN ist te 1,
Plaintiff, K
v. No. 3:19-CR- la 2 ;
) JUDGES © in
STEVEN A. HUMPHRIES, )
Defendant.
INDICTMENT
The Grand Jury charges that:
COUNT 1

(PRODUCTION OF CHILD PORNOGRAPHY)

From on or about November 2015 through December 2016, within the Eastern District of
Tennessee, defendant STEVEN A. HUMPHRIES did knowingly employ, use, persuade, induce,
entice, and coerce a minor, A.S., to engage in sexually explicit conduct for the purpose of
producing a visual depiction of such conduct produced by the defendant using materials that
have been mailed, shipped and transported in and affecting interstate and foreign commerce by
any means including by computer, in violation of Title 18, United States Code, Sections 2251(a)
and (e).

COUNT 2
(POSSESSION OF CHILD PORNOGRAPHY)

The Grand Jury further charges that on or about October 21, 2018, within the
Eastern Districtof Tennessee, defendant STEVEN A. HUMPHRIES, did knowingly
possess material which contains an image of child pornography, as defined in Title 18,

United States Code, Section 2256(8), that had been shipped or transported in or affecting

Case 3:19-cr-00128-TAV-DCP Document1 Filed 08/06/19 Pagelof5 PagelD#: 1
interstate or foreign commerce by any means, including by computer, in violation of Title

18, United States Code, Section 2252A(a)(5)(B).

FORFEITURE ALLEGATIONS

1. The allegations contained in Counts 1 through 2 of this Indictment are re-alleged
and incorporated herein by reference for the purpose of alleging forfeitures pursuant to Title 18,
United States Code, Section 2253.

2. Pursuant to Title 18, United States Code, Section 2253, upon conviction of an
offense in violation of Title 18, United States Code, Sections 2251 or 2252A, the defendant,
STEVEN A. HUMPHRIES, shall forfeit to the United States of America his interests in the
following: | |

a. Any visual depiction described in Title 18, United States Code,
Sections 2251, 2251A, 2252, 2252A, or 2260, or any book, magazine, periodical, film,
videotape, or other matter which contains any such visual depiction, which was produced,
transported, mailed, shipped or received in violation of Title 18, United States Code,
Chapter 110;

b. Any property, real or personal, constituting or traceable to gross profits or
other proceeds obtained from the offenses; and

c. Any property, real or personal, used or intended to be used to commit or to
promote the commission of the offenses.

3. This property to be forfeited includes, but is not limited to, the following property
seized from defendant STEVEN A. HUMPHRIES, on or about October 21, 2018:

a. Black Custom Desktop PC;

2

Case 3:19-cr-00128-TAV-DCP Document1 Filed 08/06/19 Page2of5 PagelD #: 2
b. Seagate 1000 Gigabyte Hard Disk Drive, Model #ST1000DM0003,

Serial # Z4Y57G76;

C. Seagate 1 Terabyte Hard Disk Drive, Model # WD1003FZEX, Serial
#WCC8Y5NFIJLH9; sO

d. Seagate Backup Portable Plus Drive, Model #1K9ap1-502, Serial
#NASMACFA;

e. Seagate Backup Portable Plus Drive, Model #1K9ap1-502, Serial
#NA9MOR YP;

f. Xbox 360 S Hard Drive, Model #X854330-001, Serial
#2C210046292126;

g. 32 GB Micro SD Card;

h. Kyocera Flip Phone;

i. 4 GB pink MP3 player;

j. Kyocera cellphone;

k. Black LG flip phone with 4 GB SD Card, Serial #1410C YJZ01 10428;

1. Black Alcatel, Model #A456BG, IMEI 014866005296528;

m. White Samsung Android, Model #SM-G360T1, Serial
#359354/06/725873/9;

n. Black/Red Cruzer Glide 32 GB USB Portable Drive;

oO. Black/Red Cruzer Glide 128 GB USB Portable Drive;

p. Black/Red Cruzer Glide USB Portable Drive;

q. Black/Red Cruzer Glide 32 GB USB Portable Drive;

r. Black/Red Cruzer Glide 16 GB USB Portable Drive;

s. Black/Red Cruzer Glide 32 GB USB Portable Drive;

t. Black/Red Cruzer Glide 16 GB USB Portable Drive;

u. Black/Red Cruzer Glide USB Portable Drive;

3

Case 3:19-cr-00128-TAV-DCP Document 1 Filed 08/06/19 Page 30f5 PagelID#: 3
aa.
bb.
ce.
dd.
ee.
ff.

ge.
hh.
ii.

ji.

kk.

IL.

mm.

nn.

Black/Red Sandisk USB Portable Drive;
Black PNY USB Portable Drive;
Black PNY USB Portable Drive;
Blue PNY USB Portable Drive;

Blue PNY USB Portable Drive;
Black USB Portable Drive;

Black USB Portable Drive;

White and Black USB Portable Drive;
Silver and Black USB Portable Drive;
Blue USB Portable Drive;

Red USB Portable Drive;

Black and Red USB Portable Drive;
Orange USB Portable Drive;

Silver and Black USB Portable Drive;
Silver and Red USB Portable Drive;
Sony DVD;

Sony DVD labeled “one 1;”

Blue 4GB SD Card; and

Blue SD Card;

If any of the property described above, as a result of any act or omission of the defendant:

(a) cannot be located upon the exercise of due diligence; (b) has been transferred or sold to, or

deposited with, a third party; (c) has been placed beyond the jurisdiction of the Court; (d) has

been substantially diminished in value; or (ec) has been commingled with other property which

4

Case 3:19-cr-00128-TAV-DCP Document 1 Filed 08/06/19 Page4of5 PagelD#: 4
cannot be divided without difficulty; the United States of America shall be entitled to forfeiture
of substitute property pursuant to Title 21, United States Code, Section 853(p), as incorporated
by Title 18, United States Code, Section 2253(b).

A TRUE BILL:

 

GRAND JURY FOREPERSON

J. DOUGLAS OVERBEY
UNITED STATES ATTORNEY
C /

Ps. Lf }
Jennifgr Kolman
Assistant United States Attorney

5

Case 3:19-cr-00128-TAV-DCP Document1 Filed 08/06/19 Page5of5 PagelD#: 5
